DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 06 November 2021 in response to the non-final office action mailed on 21 September 2021 has been considered.  Claim(s) 1, 4-8, and 10 is/are pending.  Claim(s) 2, 3, and 9 has/have been canceled.  Claim(s) 1, 4-8, and 10 has/have been examined in this action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106592990 A to Yin in view of “Effect of reinforcing steel debonding on RC frame performance in resisting progressive collapse” to Elsayed et al.

Regarding claim 1, Yin discloses an assembled column-base connection joint, comprising a prefabricated-reinforced-concrete column (102) at an upper portion and a reinforced-concrete foundation (lower portion of Fig.10) at a lower portion that are vertically correspondingly spliced (space between the column and the foundation), the prefabricated-reinforced-concrete column being pre-buried with a column anchoring longitudinal bar (vertical bars within 102, Fig.10) and a grouting sleeve (103) that are 
Yin does not disclose providing a non-adhesive section buried within the foundation, the 19middle-portion non-adhesive section does not have adhesion to a foundation concrete, and an exterior of the middle-portion non-adhesive section is provided with an isolating sheath for isolating the middle-portion non-adhesive section and the concrete adhesion, and a top face of the isolating sheath and an upper surface of the reinforced-concrete foundation flush.  

Elsayed et al. disclose providing an isolating sheath to an anchoring longitudinal bar (Page 2, Fig.1), wherein the isolating sheath is a hard-material casing, and is a plastic tube (Page 2, under “Experimental Program” in Column 2) whose inner diameter is greater than a diameter of the middle-portion non-adhesive section (Fig.1).
Elsayed appears to disclose that the length of the sheath falls within the range of 3 to 20 times the diameter of the bar (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the foundation anchoring bar of Yin with a portion covered by an isolating sheath as taught by Elsayed et al. so to provide the ability of the anchoring bar to stretch due to tension and provide the ability of the column to have some movement thereby improving the seismic performance of the concrete structural connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the isolating sheath to the optimal length to enable the improved seismic performance without allowing the anchor to move within the concrete and be effectively pulled damaged within the structure.




Allowable Subject Matter
Claim 10 is allowed.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose the combination of the elements of the connection joint of claim 1 in combination with the elements of claims 4-8.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the specific structure in combination with the individual process steps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant's arguments filed 06 November 2021 have been fully considered but they are not persuasive. The remarks include and explanation of amendments but do not provide any specific arguments regarding the previous rejections. Applicant added claims 2-3 to claim 1, but claims 1-3 were previously rejected. The rejection has been upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635